 PARAMOUNT LIQUOR CO.Paramount Liquor Company and MiscellaneousDrivers, Helpers and Public Employees LocalUnion 610, affiliated with International Broth-erhood of Teamsters, Chauffeurs and Warehou-semen and Helpers of America. Case 14-CA-1639930 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 3 November 1983 Administrative Law JudgeMichael O. Miller issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief, and the Respondent submitted an answeringbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.L Since we are dismissing the complaint in this case, we find it unnec-essary to pass on the Respondent's motion to reopen record.2The General Counsel has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect. StandardDry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir1951). We have carefully examined the record and find no basis for re-versing the findings.Additionally, we note that in setting out the facts here the judge inad-vertently misquoted the letter that the Respondent sent the RegionalOffice 15 January 1983 concerning its plans to lay off employee Ray-mond Fisher. Whereas the judge indicated that "Ilt]he employer does an-ticipate employing an additional checker in the foreseeable future," theletter itself reads that "(t)he employer does not anticipate ...." (Em-phasis added.) We find that correcting this error does not affect thejudge's ultimate conclusions.DECISIONSTATEMENT OF THE CASEMICHAEL O. MILLER, Administrative Law Judge. Thiscase was tried before me in St. Louis, Missouri, on May26, 1983, pursuant to a charge filed by MiscellaneousDrivers, Helpers and Public Employees Local Union610, affiliated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica, the Union, on January 4, 1983 as amended on Febru-ary 3, 1983, and a complaint issued by the Regional Di-rector for Region 14 of the National Labor RelationsBoard, the Board, on February 14, 1983. The complaint270 NLRB No. 61alleges that Paramount Liquor Company, the Respond-ent, violated Section 8(a)(1), (3), and (5) of the NationalLabor Relations Act, the Act, by refusing to recognizeand bargain with the Union as the exclusive collective-bargaining representative of its employees in an appropri-ate unit, by unilaterally transferring work out of the bar-gaining unit, and by laying off and refusing to reinstateRaymond Fisher. The Respondent, by it's timely filedanswer, admitted that it had refused to recognize andbargain with the Union in order to test that Union's cer-tification, and further admitted that it had laid off andfailed to reinstate Raymond Fisher. It denied that thelayoff of Fisher was discriminatorily motivated anddenied that it had taken any unilateral action. Finally, itcontended that the issue with respect to the Board's cer-tification was moot as the unit had been reduced to asingle individual.All parties were afforded full opportunity to appear, toexamine and cross-examine witnesses, and to argueorally. Briefs, which have been carefully considered,were filed on behalf of the General Counsel and the Re-spondent.Based on the entire record, including my observationof the witnesses and their demeanor, I make the follow-ingFINDINGS OF FACTI. THE RESPONDENT'S BUSINESS AND THE UNION'SLABOR ORGANIZATION STATUS-PRELIMINARYCONCLUSIONS OF LAWThe Respondent is a Missouri corporation engaged atSt. Louis, Missouri, in the nonretail sale and distributionof wines and spirits. The complaint alleges, the Respond-ent admits, and I find and conclude that the Respondentis an employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.The complaint alleges, the Respondent admits, and Ifind and conclude that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundFor a number of years, the Respondent's drivers havebeen represented by the Union, Local 610. The Respond-ent's warehouse employees are represented by TeamstersLocal Union No. 688, herein called Local 688.1 Since1974, by agreement of the parties, employees in thechecker classification have been excluded from the ware-house unit.On May 19, 1982,2 the Union filed a petition, Case 14-RC-9598, seeking to represent the Respondent's check-ers. Following a hearing in which Local 688 was permit-ted to intervene, the Acting Regional Director forRegion 14, on June 23, issued a Decision and Directionof Election. Therein, the Acting Regional Director re-'Included within that unit are leadmen, shipping clerks, receivingclerks, driver-helpers, truck spotters, and warehousemen2 All dates hereinafter are 1982 unless otherwise specified.339 DECISIONS OF NATIONAL LABOR RELATIONS BOARDjected the Respondent's contentions with respect to analleged contract bar, inappropriateness of unit, and themanagerial, supervisory, or guard status of the checkers,and denied the Respondent's motion to dismiss the peti-tion. A self-determination election was directed amongthe following employees:All checkers employed by the employer at its 6501Hall Street, St. Louis, Missouri facility, excludingoffice clerical and professional employees, guardsand supervisors as defined in the Act, and all otheremployees.Pursuant to the terms of that directed election, "If a ma-jority of the employees in the voting group vote for therepresentation by the petitioner [Local 610], they will betaken to have indicated their desire to constitute a sepa-rate unit," which the Acting Regional Director foundappropriate for the purposes of collective bargaining. Avote by a majority of those employees for representationby Local 688 would have resulted in their inclusionwithin Local 688's warehouse unit. A majority vote forneither of the two Unions, of course, would have beendeemed an expression of the employees' desire to remainunrepresented.The Respondent requested review of the Decision andDirection of Election. Review was denied by the Boardon July 22.On July 23 an election was held. There were two eli-gible voters, both of whom voted for representation bythe Union. On August 2, the Union was certified, pursu-ant to Section 9(a) of the Act, as the exclusive represent-ative of the employees in the above-described appropri-ate unit.B. The Request to Bargain and the Respondent'sRefusalIn August, the Respondent and Local 610 mutuallyagreed that bargaining for the checkers' unit wouldbegin after completion of the negotiations with respect tothe drivers' unit. On October 19, the Union's businessrepresentative William Van Hoose wrote the Respond-ent's attorney Ned Holland enclosing proposals and re-questing that Holland contact him to begin negotiationswith respect to the checkers. Van Hoose received no re-sponse. In early December, he called Holland and wasasked by Holland to take copies of the proposals to theRespondent's vice president Dale Griffin. He did so onDecember 19 and was promised a response. On Decem-ber 30 Griffin responded. In his letter, he contended thatthe Board's decision was in error, and he repeated the ar-guments made in opposition to the Regional Director'sdecision. He informed the Union that the the Respondentwould decline to bargain with the Union in order toobtain judicial review of the Board's determination.C. Notice and Bargaining Concerning the Layoff ofOne CheckerOn January 10, Griffin wrote Van Hoose, stating:We are contemplating a reduction in forces ofone checker.... Without prejudice to or waiverof our obligations that we have now to bargain withLocal No. 610 about the checkers, we are willing tomeet with you to bargain about the contemplatedreduction in forces of one checker.He offered to meet at Van Hoose's earliest convenience.On January 15, the Respondent's counsel wrote theBoard agent investigating the Union's earlier filed unfairlabor practice charge, informing the Regional Office ofits planned reduction in force. In that letter, counsel de-scribed the Company's plans fot reductions in force inseveral areas in some detail and stated, with respect tothe checker:...the employer currently has two checkers whoare not involved in any supervisory functions. Aspart of the general company-wide reduction inforce, the employer plans to lay off Ray Fisher, theless senior checker. The employer does anticipateemploying an additional checker in the foreseeablefuture.... [T]he reduction is expected to takeplace on Monday, January 17.The letter concludes with counsel's argument that thelayoff of Fisher would reduce the checker bargainingunit to one employee, wherein no bargaining would beordered by the Board.On January 18, the Respondent's night warehousemanager Gene Dohrendorf asked Fisher whether any-body had said anything to him about a layoff. Fisher saidthat no one had but he understood that somebody wouldbe laid off. Dohrendorf told Fisher it would probably behim and that the layoff would result in Dohrendorfhaving to do more checking.The Union's president Jack Kuper and Van Hoose metwith the Respondent's general manager Griffin, its oper-ations manager Dan Marler, and its attorney on themorning of January 20. Twenty or 30 minutes of a meet-ing which lasted about 2-1/2 hours was devoted to thechecker issue. The Respondent's representatives told theUnion that they wanted to lay off a checker and hadhired another night supervisor who would be assistingthe checker and performing the checker's job when thechecker was on breaks. The Union objected to the use ofsupervisory personnel to perform bargaining unit workand offered to permit the Respondent to make one of thecheckers a leadman if Respondent felt it needed more su-pervision. The Respondent replied that it wanted some-one with the authority to hire and fire employees and toassign or recommend discipline, i.e., someone with great-er authority than a leadman. The Union offered to repre-sent the Respondent's supervisors if recognition was vol-untarily extended. The Respondent believed that thisoffer was made in jest and rejected it. The Respondentthen said that they were going to go ahead and lay achecker off; the Union was asked how it wanted it done,by merit or by seniority. Van Hoose replied that if it wasgoing to be done, it should be done by seniority.Griffin testified that Marler had recommended, and hehad agreed, to a reduction in force among the checkerssometime after the Respondent's January 10 letter. Theselection of Fisher for layoff, Marler testified, was made340 PARAMOUNT LIQUOR CO.on January 20. Fisher was the least senior checker butmight have been retained if the Union had chosen merit,rather than seniority, as the basis for layoff. Fisher waslaid off on January 21.D. The Checker's Duties-Past and PresentThe Respondent's warehouse is a large facility, ap-proximately 135,000 square feet, consisting of severalbays for the storage of liquor, and conveyors to moveproduct from the bays past the checkers and to the load-ing docks. At the time of Fisher's layoff, it was staffedby 2 supervisors, Dohrendorf and Hollinshed, 2 check-ers, Kenneth Maurer and Fisher, and approximately 13warehousemen. There have been two checkers on thenight shift since 1978.The checkers' duties consist of checking the brand,size, and vintage or proof of product shipped in fullcases; bottle checking, which is the counting the bottlesin less-than-full case orders to determine that the numbermatches that required by the invoice; marking the in-voice numbers on the side of the cases; matching in-voices to manifests; and separating the various copies ofthe invoices.Prior to January 21, the night shift would begin withone checker working in the office, with a supervisor,from about 10:30 p.m. to I a.m., matching invoices tomanifests. The other checker would bottle check forabout the first 70 minutes and would then check casesuntil the first checker came down from the office. There-after, they would alternate case and bottle checkingevery five trucks. The supervisors would do a smallamount of bottle checking but no case checking exceptwhen they filled in for absent checkers.Hollinshed, the night warehouse supervisor, had beenemployed in that capacity since October 1982. From thestart of his employment, there were two supervisors onthe night shift, Dohrendorf and Hollinshed. BeforeMarch 1982, Ken Maurer had been referred to as achecker supervisor or assistant supervisor, had been sala-ried, and had performed some supervisory functions.Maurer gave up those responsibilities, at his own request,in March 1982 and went on an hourly paid basis (with-out loss of earnings). Before Fisher started in September1981, Bob Lange was also a "night checking supervisor."He worked in that capacity with Maurer from October1979 and had the same responsibilities and authority asMaurer. He is now a supervisor on the day shift. FromMarch 1982 until Hollinshed was hired, there was onlyone person in the warehouse on the night shift who wasreferred to as a supervisor or who possessed supervisingauthority.Since January 21, the remaining checker spends ap-proximately the first hour of his shift matching invoicesand manifests in the office, together with a supervisor.There is no case checking and no trucks are loadedduring that period; the warehouse crew works in thebottle area at that time. Thereafter, the checker checkscases and is relieved by a supervisor for one truck afterevery five that are loaded. On the average, 18 trucks areloaded during each night shift. It takes a checker ap-proximately 18 to 20 minutes to check cases for eachtruck. The checker also strips the invoices, removing thegovernment copies, at various times during his shift. Vir-tually all of the bottle checking is now being done by thesupervisors; they spend between 4 and 5 hours per nightperforming that function.E. Evidence of MotivationAbout a week prior to the July 23 election, Griffin andMaurer had a lengthy conversation. In that conversation,Griffin told Maurer that he preferred that the employeesnot join the Union or seek outside representation butthat, if they had to join a Union, he would prefer thatthey join Local 688 rather Local 610. Local 610, accord-ing to Griffin, was very aggressive; it was easier for theRespondent to do business with Local 688 which under-stood the business point of view better. In a conversationin the month following the election, wherein Griffin of-fered Maurer a different job, Griffin told Maurer that hewas sorry that Maurer had voted to join Local 610.The Respondent's preference for Local 688, the Gen-eral Counsel argued, was further shown by Griffin's De-cember 30, 1982 letter to Van Hoose. In that letter, afterasserting the Company's belief that the checkers wereeither surervisory, managerial, or guards, Griffin statedthe Respondent's belief that if the cherkers were to bepart of any unit, they should be included within Local688's warehouse unit.3F. The Employer's Economic DefenseThe Respondent, denying that its layoff of RaymondFisher was discriminatory motivated, asserted that thatlayoff was one of a number of actions taken to reducecosts in the face of worsening economic circumstances.Thus, the Respondent had sustained its first unprofitableyear in fiscal 1982. Summaries of its business activity in-dicate that its sales, in terms of gross dollars and both in-dividual bottles and cases of liquor, were essentially stag-nant or slightly lower from fiscal 1981 through fiscal1982 and into fiscal 1983. From 1978 through 1982, sales,when adjusted for inflation, decreased approximately 17percent with more than 6 percent of that decrease occur-ring from late 1981 through the end of 1982. The finalquarter in calendar year 1982, the quarter in whichnearly one third of the Respondent's sales are achieved,was lower by nearly $300,000 than the same quarter forthe year preceding.4The record reflects that for some time the Respondenthad been taking steps to meet the economic conditions itwas facing. From July 1, 1981, through September 1982,six individuals in sales and administration were laid off.I The General Counsel asserted at hearing that a January 21 conversa-tion between Operations Manager Dan Marler and Maurer further evi-denced animus. I do not find that that conversation, wherein Marler ex-pressed anger at Maurer's suggestion that Fisher be laid off for only por-tions of each workweek rather than be permanently and fully laid off,evidences animus toward the employees' support for Local 610.4 While the foregoing figures are taken from compilations of the Re-spondent's records which were prepared in anticipation of this litigation,the General Counsel had been afforded opportunities to examine the un-derlying documents, did not dispute their authenticity, and, in the main,did not object to their receipt in evidence. This record provides no basison which to disbelieve the economic assertions contained in the Respond-ent's exhibits.341 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAn additional seven, including three drivers, two ware-housemen, and Fisher, were terminated or laid off fromOctober 1, 1982, through February 1, 1983, as discussedin more detail infra. Overall, there was a decrease of 27employees (out of approximately 160) from the firstquarter of calendar year 1982 to the first quarter of cal-endar year 1983.Dan Marler became the Respondent's operations man-ager in September 1982 and at that time was directed byOriffin to reduce the Respondent's costs. Shortly afterassuming his position, Marler spoke with the employeesand solicited their cooperation. He told them of theCompany's efforts to reduce its expenses, to reduce boththe amount of overtime work and its use of casual driv-ers. Changes, he said, were going to be made. As hestated, the amount of overtime hours worked in thewarehouse on both the day and night shifts were re-duced substantially in virtually every month followingSeptember and the hours of work by casual employeeswas similarly reduced or eliminated in each month. InOctober, one over-the-road driver was terminated andhis duties were assumed by a subcontractor. A routingclerk was laid off at year's end and two warehousemenwere laid off on January 10, 1983, 2 weeks before Fish-er's layoff. Two drivers were laid off on February 1,1983.5The Respondent has hired no replacement for Ray-mond Fisher. The work he did is now performed by thenight-shift supervisors.6The General Counsel, contending that the Respond-ent's economic defense is but a pretext, notes that theRespondent added a more expensive employee to thenight shift prior to laying Fisher off. Thus, Hollinshedwas added to the night-shift staff as a supervisor at anannual salary of $21,500. Fisher's wage at the time hewas laid off totaled $15,750 per annum. The Respondent,however, argues that its need for an additional supervi-sor on the night shift warranted the change. Thus, itsnotes that prior to March 1982, and from at least the be-ginning of 1978, the night shift included one statutory su-pervisor, Dohrendorf, plus two checkers who were atleast leadmen, and who exercised the functions of the su-pervisor in the supervisor's absence. Prior to 1978, thenight warehouse manager had done all of the bottlechecking and even after that date, the supervisor contin-The General Counsel contends that the layoff of these warehousemenand drivers in January and February has little significance because theycontinued to work, on call, subseguent thereto. The record reflects thatthere was only I day of work for these warehousemen prior to the end ofMarch. Since that time they have worked some hours in nearly everyweek with their hours coming close to those which they worked in thesame weeks during the preceding year. Similarly, the drivers, who hadworked little in the 4 weeks preceding their layoffs, worked some hoursin the S weeks following their layoff and then began to work substantial-ly greater numbers of hours, approaching, or in one case exceeding, thehours they had worked weekly in the preceding year.* The Respondent further contended that a portion of the checkers'work, the bottle checking, had been changed to spot checking from com-plete, bottle by bottle checking of less-than-full case orders, pursuant toMarler's instruction. The record, however, would indicate that bottlechecking is still being done as it had been when Fisher was employed.Thus, Kristof (who swapped shifts with Hollinshed) testified that an indi-vidual can check about 1000 bottles per hour; the record reflects thateach night's work includes approximately 4000 bottles, and Kristof andDohrendorf still spend about 4 to 5 hours per night checking bottles.ued to perform checking functions in the absence ofeither of the checkers and to do some bottle checkingeven when they were present. At the start of Fisher'semployment, there was one supervisor on the shift plusMaurer who retained at least leadman if not supervisoryresponsibilities until March 1982. The only period where.in there was but one supervisor unsupported by assistantsupervisors or leadmen was from March until October1982, when Hollinshed was given supervisory responsi-bilities on the night shift. Thereafter, and until Fisher'slayoff, there were two supervisors and two checkers.Hollinshed was in place for over 3 months at the time ofFisher's layoff; no one else was hired to assume hisduties. As previously noted, the supervisors, Dohrendorfand Hollinshed, or Kristof in Hollinshed's place, aredoing the checking work. At the present time there isbetween 4-1/2 and 6 hours per night of case checkingwork; this work is being done by Maurer who alsospends some time each evening matching invoices tomanifests with one of the supervisors. There is approxi-mately 4 to 5 hours per night of bottle checking work,which is done by the supervisors.The Respondent claims that it needs two supervisorsin the warehouse because it is a large area and there aretimes when one of the supervisors is in the office and noton the warehouse floor. It was pointed out that there arepresently 13 warehouse employees with 2 supervisors onthe night shift. On the day shift, there are also two su-pervisors, supervising six warehouse employees.G. Analysis and Conclusions1. Termination of Raymond Fisher-Section 8(a)(3)The General Counsel asserts that "Respondent's layoffof Fisher was simply a means to avoid bargaining withTeamsters 610." The evidence on which the GeneralCounsel relies establishes that the Respondent wished toavoid having to bargain with Local 610 over the checkerpositions, had exrressed that position prior to the elec-tion, knew that the elimination of one checker positionwould render its bargaining obligation nugatory, andtransferred Fisher's checking duties to a supervisory em-ployee who continued to perform those duties.Assuming that the foregoing evidence establishes aprima facie case, I must conclude, in agreement with theRespondent, that a valid economic defense has been pre-sented to rebut the evidence of discrimination. Thus, Inote that the uncontradicted facts establish that the Re-spondent suffered its first loss in fiscal year 1982, andthat its managers had expressed concern over the Com-pany's economic direction and had begun to take steps tostem the economic tide. Thus, it eliminated or substan-tially reduced overtime and the use of casual employees.Employees in every category were laid off and not re-placed starting some months prior to Fisher's layoff.And, while it is true that Fisher's duties continued to beperformed after his layoff, they were performed by a su-pervisor who had been hired approximately 3 monthsearlier with no further personnel being added to performthis function. This case is thus distinguishable from Coil-ACC, Inc., 262 NLRB 76 (1982), cited by the General342 PARAMOUNT LIQUOR CO.Counsel. In that case, the terminated employee was re-placed by a newly hired casual employee and, subse-quently, by another employee. There was adequate workfor the terminated employee. Here, considering thenumber of hours required for performance of the check-ing duties, a total of not more than 12 per shift, it is clearthat the checking functions could be performed by onechecker and a supervisor. Moreover, I note that the Re-spondent's supervisors had always performed some ofthe checking functions and the arrangement which wasestablished after Fisher's layoff was similar to the prac-tice followed prior to 1978.The General Counsel further contended that if the Re-spondent was truly concerned with saving money itwould not have replaced Fisher with the more expensiveservices of Supervisor Hollinshed. However, by doingso, the Respondent was able to secure both the checkingservices it required and the additional supervision whichit desired. This level of supervision was consistent withits past practices in the warehouse on both the day andnight shift. In this regard, I note that, except for a briefperiod, the Respondent always had at least one supervi-sor and one or two leadmen (who may or may not havehad actual supervisory authority within the meaning ofSection 2(11) of the Act) on the night shift and, for amuch smaller work force, has two supervisors on theday shift. Considering this practice, the size of its ware-house, the duties of the supervisors which may requirethem to leave the warehouse floor during the shift, andthe nature of the product, it cannot be said that the Re-spondent's desire to have two "real" supervisors on thenight shift was unreasonable or a sham.The General Counsel contended that the layoff ofother people, notably two warehousemen and two driv-ers, should carry little weight in determining the validityof the Respondent's economic defense inasmuch as thoseindividuals continued to perform substantial amounts ofwork for the Respondent after their layoffs. In fact, how-ever, the laid-off warehousemen did not work at all for 2months following their layoffs, and the drivers workedvery little. In the 4 months following their layoffs, allbut one of them worked half or less the number of hoursthey had worked in the prior year and, as the Respond-ent points out, there were some savings to the Respond-ent in taking these employees off the rolls of permanentemployees.Accordingly, for all of the foregoing reasons, I mustconclude that the Respondent has established that onechecker would have been laid off whether or not Local610 had been certified as the checkers' representative. Ishall therefore recommend dismissal of the allegationthat Fisher's layoff was discriminatorly motivated.2. The Respondent's alleged failure to bargain overthe layoff of a checker and the transfer of unit workThe General Counsel submits that the evidence estab-lishes that there was no meaningful good-faith negotia-tions regarding the transfer of work and layoff of achecker. Rather, there was a meeting to announce a faitaccompli. In support of this position the General Counselhas introduced evidence showing that the Respondent, inits January 10 letter to Van Hoose, its January 15 letterto the Board, and Dohrendorf's January 18 conversationwith Fisher, clearly indicated that it had made up itsmind concerning both the action to be taken, a layoff,and the person to be laid off. The General Counsel alsopoints to the fact that the meeting to discuss the layoffwas brief and the Respondent neither offered alternativesnor expressed any willingness to accept the Union's sug-gested alternative that one of the existing checkers bemade a leadman. The Respondent, citing Globe-Union,222 NLRB 1081 (1976), and Burns Ford, 182 NLRB 753(1970), argues that the Board has found similar notice pe-riods and bargaining opportunities adequate. I am con-strained to agree with the Respondent. Thus, in the in-stant case the Respondent made a decision to lay off onechecker and essentially concluded that Fisher would bethe employee to suffer that layoff. The Respondent'scommunications indicate that the Respondent was rea-sonably certain that this would be the course of action itwould follow; however, the decision was at least some-what tentative. The Union was given 11 days' notice andno final decision was made until after a meeting betweenthe Respondent and the Union. These facts are essential-ly on all fours with both of the cases cited by the Re-spondent. Thus, in Globe Union, the company, shortlyafter the union was certified, drew up a tentative plan toreassign work from the unit and advised the Union thatthe unit would probably be reduced by six employees.The union objected to the removal of unit work but didnot request to meet; neither did the employer initiate arequest to bargain. Six days later management approvedits own plan and, on the 7th day, the union was notifiedof the plan, including the names of the six employees tobe laid off. The union was told that the issue was bar-gainable but made no request to bargain and the plan, in-cluding the layoffs, was implemented the following day.The Board, reversing its administrative law judge, foundthat the company's decision was tentative when an-nounced to the union and that meaningful bargainingwas possible. Similarly, in Burns Ford, the employer,acting only 3 weeks after the representation election, no-tified eight employees that they would be laid off in 6days. The union was given notice at the same time. Theadministrative law judge found that the employer's an-nouncement was fait accompli; he found violations ofboth Section 8(a)3) and (5). The Board, reversing, foundthat the employer had, as here, a lawful business motiva-tion for its actions and further found that the union hadbeen given an opportunity to bargain. That employer,the Board found, gave the union reasonable notice of theimpending layoff and afforded the union an opportunityfor discussion. Therefore, it found no 8(aX5) violations.The cited cases, particularly Burns Ford, are controllingand I must conclude that here as there, the union wasgiven adequate notice of the impending layoff and wasafforded an ample opportunity for discussion. I shalltherefore recommend that the 8(aX5) allegation pertain-ing to the alleged unilateral change be dismissed.343 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. The technical 8(a)(5) violationIt is not disputed that the Respondent refused to bar-gain with the Union which was certified by the Board inan appropriate collective-bargaining unit in order to testthat certification. The Respondent, however, argues thatinasmuch as the checkers now comprise a one man unit,Board precedent precludes the issuance of a bargainingorder, citing, Kuno Steel Products Corp., 252 NLRB 904(1980), Stern Made Dress Co., 218 NLRB 372 (1975), andForeign Car Center, 129 NLRB 319 (1960). In all three ofthose cases, the Board found that there was only oneperson in the unit at the time of the demand and/orwhen the employer refused to bargain. In those circum-stances the Board held that no bargaining order waswarranted and dismissed the complaints. In the instantcase, the unit consisted of two employees when certified,when the Union demanded recognition, and when theRespondent refused it. It was only subsequent theretothat the unit was reduced to a single individual. In suchcircumstances, the Board places upon the employer theburden of establishing that the reduction to a singleperson unit is permanent before it will find that the bar-gaining obligation has been terminated. See Crispo CakeCone Co., 190 NLRB 352 (1971), and Westinghouse Elec-tric Corp., 179 NLRB 289 (1969). Here, Fisher was told,upon his layoff, that it was permanent. Since that time,he worked on only one occasion, for about 48 hours, toreplace an absent checker. This subsequent work is notsufficient to establish that he was more than a casual em-ployee at that time. He was not replaced with anotherunit employee. General Manager Griffin testified that indetermining whether a cherker should be laid off he andOperations Manager Marler concluded that "there justwasn't a job there any longer."7Griffin testified that heI I do not believe that this statement is inconsistent with the reassign-ment of some checking duties to supervision.and Marler believed they "did not need two [checkersfor] ... at least the up coming quarter." He further tes-tified that neither Fisher nor any of the warehouse ordriver employees had been called back other than to fillin for employees who were ill or on vacation. He did notanticipate calling any back on a full-time basis in theforeseeable future. Moreover, the layoff was warrantednot only by falling case sales over a long period but alsoby a drop in the value of the goods being sold, therebyreducing the Respondent's profit margin, factors whichare less likely to be transient than a short-term drop insales.Based on the foregoing, I am satisfied that the Re-spondent has met its burden of proving that the reduc-tion of its checker bargaining unit to one individual waspermanent and that it has extinguished its obligation tobargain with the Union as representative of the employeein that unit. Accordingly, I shall recommend that thecomplaint be dismissed.CONCLUSION OF LAWThe Respondent has not engaged in the unfair laborpractices alleged in the complaint.On the basis of the foregoing findings of fact and con-clusion of law and on the entire record in this proceed-ing, I issue the following recommended8ORDERThe complaint is dismissed in its entirety.8 If no exceptions are filed as provided in Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.344